 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   PETER STROJNIK, SR.,                               Case No. 1:19-cv-01193-AWI-SAB

 8                   Plaintiff,                         ORDER CONTINUING MANDATORY
                                                        SCHDULING CONFERENCE
 9           v.
                                                        (ECF No. 6)
10   UNIWELL FRESNO HOTEL, LLC,

11                   Defendant.

12

13          Peter Strojnik, Sr., proceeding pro se, filed this action pursuant to the Americans with

14 Disabilities Act, 42 U.S.C. § 12101, et seq. In response to a court order, Plaintiff filed a notice

15 regarding the status of service in this action. Plaintiff’s notice indicates that the defendant was

16 served on October 23, 2019. To allow time for an answer to be filed and for the parties to

17 comply with the requirements of Rule 16, the Court shall continue the mandatory scheduling

18 conference in this matter.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      The mandatory scheduling conference is CONTINUED from November 14, 2019,

21                  to January 14, 2020, at 9:00 a.m. in courtroom 9; and

22          2.      The parties shall file a joint scheduling report one week prior to the scheduling

23                  conference.

24
     IT IS SO ORDERED.
25

26 Dated:        October 31, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
